Name: Commission Regulation (EEC) No 201/88 of 25 January 1988 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 20/ 16 Official Journal of the European Communities 26 . 1 . 88 COMMISSION REGULATION (EEC) No 201/88 of 25 January 1988 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1974/87 (2), and in particular Article 5 (6) thereof, Whereas Commission Regulation (EEC) No 1 727/70 (3), as last amended by Regulation (EEC) No 2131 /86 (4), lays down conditions for the buying-in of raw tobacco ; whereas among those conditions there is in particular that laid down in the Annex to the said Regulation on the moisture content to be taken into account for the deter ­ mination of the net weight ; Whereas the moisture content af the leaf tobacco stage for Portuguese Burley appears not to take proper account of the weather conditions peculiar to its production areas ; whereas it should accordingly be amended ; Article 1 In the last line of Annex IV to Regulation (EEC) No 1727/70, '20' is replaced by '22'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4. 1970 , p. 1 . (2) OJ No L 184, 3 . 7. 1987, p. 30 . (3) OJ No L 191 , 27 . 8 . 1970, p. 5 . (4) OJ No L 187, 9 . 7. 1986, p. 9 .